UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7656



TIMOTHY LLOYD,

                                              Plaintiff - Appellant,

          versus

MARTHA A. WANNAMAKER, Warden; DIANA AUSTIN,
Law Librarian,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Solomon Blatt, Jr., Senior District
Judge. (CA-95-3892-4)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Timothy Lloyd, Appellant Pro Se. William Ansel Collins, Jr., SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Lloyd v. Wannamaker, No.
CA-95-3892-4 (D.S.C. Sept. 30, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2